Citation Nr: 1016852	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1944 to May 
1946 and from November 2, 1950, to November 27, 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the case was 
subsequently returned to the RO in Houston, Texas.

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
March 2009.  A transcript of the hearing is associated with 
the claims file. 

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in February 2010.  A transcript of the hearing is 
associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Stomach ulcers are not etiologically related to the 
Veteran's active service.

2.  Bilateral hearing loss disability was not incurred during 
any period of the Veteran's active service, nor did it 
manifest within one year of the Veteran's separation from 
active service.


CONCLUSIONS OF LAW

1.  Stomach ulcers were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may its incurrence or 
aggravation during active service be presumed.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was mailed a letter in July 2006 
advising him of what the evidence must show in order to 
establish entitlement to service connection and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Additionally, the July 2006 letter provided the 
Veteran with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  The Veteran was 
afforded a VA audiological evaluation in September 2006 and a 
VA digestive examination in April 2009.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Stomach Ulcers

A review of the Veteran's STRs shows that at his enlistment 
examination in May 1944 he did not report any stomach or 
digestive problems.  Additionally, there were no stomach or 
digestive problems found upon physical examination of the 
Veteran noted on the examination report.  Treatment records 
from the Veteran's period of active service are negative for 
complaints of, treatment for, or a diagnosis of any stomach 
or digestive problems while the Veteran was in active 
service.  In May 1946 the Veteran underwent a separation 
examination.  Again, there is no indication on the 
examination report that the Veteran complained of stomach or 
digestive problems at the time of his separation from active 
service.

In September 1949 the Veteran underwent a Navy Reserve 
enlistment examination.  At that time the Veteran checked 
"yes" to the question of whether he experienced frequent or 
severe indigestion.  There was no explanation of the 
Veteran's condition by the examiner at that time.  However, 
the Board notes that the Veteran was accepted into the Navy 
Reserves.

In October 1950 the Veteran underwent another active duty 
examination.  At that time, the Veteran again checked "yes" 
to the question of whether he experienced frequent or severe 
indigestion.  The examiner noted that the Veteran reported 
that he had been treated for an ulcerated stomach in 1949.  
According to the examiner, the treatment included a special 
diet and medication.  The Veteran reported to the examiner 
that he had been off the special diet since April 1950, but 
that he still experienced vague epigastric discomfort.

In November 1950 the Veteran was called to active duty.  At 
that time the Veteran underwent a medical examination.  It 
was reiterated on the examination report that the Veteran had 
received treatment for an ulcerated stomach in 1949.  
However, no other information regarding any potential ulcer 
condition was noted.  In November 1950 the Veteran also 
underwent a separation examination.  Imaging of the Veteran's 
abdomen had revealed that he had localized scarring in his 
stomach that was the residual of an active duodenal ulcer 
with a possible active crater.  The Veteran was discharged 
from active service as a result of his duodenal ulcer on 
November 27, 1950.

A review of the Veteran's VA Medical Center treatment records 
from November 1996 to May 2007 shows that he has consistently 
complained of reflux and is currently taking Omeprazole for 
treatment.

At his February 2010 Board hearing the Veteran reported that 
while he was stationed in Guam in 1946 he started having 
stomach problems a few months prior to his scheduled 
separation from active service.  He reported that he did not 
see a doctor in service because he didn't want anything to 
interfere with his separation from active service.  He 
reported that his stomach would hurt for several hours after 
he ate and that he would experience pain in the middle of his 
chest/sternum area.  He also reported that he would drink 
milk for relief from the pain.  The Veteran reported that 
approximately 2 months following his separation from active 
service he continued to experience stomach pain and his 
mother had taken him to a medical clinic near his home.  The 
Veteran reported that he was diagnosed with a peptic ulcer at 
that time.  He reported that he continued to self-treat with 
over-the-counter medication until he started to receive care 
at the VA Medical Center.  

The Board notes that there are no medical records of a 
diagnosis of any sort of ulcer within two months of the 
Veteran's separation from his first period of active service.

The Veteran's spouse also provided testimony at the February 
2010 Board hearing.  The Veteran's spouse reported that she 
had married the Veteran in 1949 and that he had experienced 
stomach problems since that time.  She reported that the 
Veteran's stomach problems had always required that he only 
eat bland foods; such as milk, crackers, and plain mashed 
potatoes.

In April 2009 the Veteran was afforded a VA digestive 
examination.  At that time, the Veteran reported that he had 
experienced stomach problems since approximately 6 months 
prior to his separation from active service in 1946.  He 
reported to the examiner that he had self-treated his stomach 
problems for many years with over-the-counter medication and 
had not experienced any problems with his stomach since he 
had begun to take the prescription medication provided by the 
VA Medical Center.  The examiner provided a diagnosis of 
"history of ulcer disease."

The examiner was asked to provide an opinion regarding the 
etiology of the Veteran's stomach ulcers.  The examiner 
stated that it was less likely as not that the Veteran's 
ulcer was a result of his initial active service from 1944-
1946 or that it was aggravated by his recall to active 
service in 1950.  The examiner based his opinion on the fact 
that while the Veteran had a good memory, he had reported 
that he was diagnosed with an ulcer in 1946, shortly after 
his separation from active service, when a review of the 
Veteran's STRs showed that he reported being diagnosed with 
an ulcer in 1949 at the time of his 1950 service medical 
examination.  The examiner noted that the actual diagnosis 
occurred several years after the Veteran's separation from 
active service and was not aggravated by his recall in 1950 
because the recall lasted only 25 days, at which time he was 
discharged as a result of the ulcer condition.  

The Board notes that the Veteran is indeed competent to 
report when he first experienced symptoms and that they have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, in the present case, the Veteran is reporting 
incidents that occurred over 60 years ago.  Additionally, 
there is medical evidence of record which clearly states that 
in 1950 the Veteran reported that he had been diagnosed with 
an ulcer in 1949 and not in 1946 as he reported to the April 
2009 VA examiner and at his February 2010 Board hearing.  As 
a result, the Board finds that the Veteran's statements made 
in 1950 are more probative than those made at the present 
time as they were closer in time to the actual event he 
reported and less susceptible to the effects of time and 
memory loss.  

Moreover, while the Board finds the Veteran to be sincere in 
his belief that his stomach ulcer was diagnosed in 1946 and 
is a result of his active service, there is no competent 
evidence of a nexus between the Veteran's stomach ulcer and 
his active service.  In essence, the evidence of a nexus 
between the Veteran's stomach ulcer and his active service is 
limited to the Veteran's own statements.  This is not 
competent evidence of the alleged nexus because the Veteran, 
as a layperson, is not competent to render an opinion 
concerning medical causation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.

Accordingly, the preponderance of the evidence is against the 
claim and entitlement to service connection for stomach 
ulcers is not warranted.
           

Service Connection for Bilateral Hearing Loss Disability

At his February 2010 Board hearing the Veteran reported that 
while serving on active duty his main job was that of a 
yeoman.  According to the Veteran, a yeoman performed office 
work such as typing and doing paperwork.  The Veteran 
reported that he had only fired weapons while at boot camp.  
He reported that there were several days where he was at the 
range and firing weapons without hearing protection, but that 
following his boot camp experience he did not shoot any other 
weapons while in active service.  The Veteran also reported 
that he served on a survey crew of the Seabees for a short 
time during his active service and that at that time he was 
exposed to some loud noise, such as generator and 
construction work noise.  He also reported that while 
stationed in Guam he was exposed to some artillery shell fire 
and some loud B-29 aircraft noise.  

A review of the Veteran's STRs shows that at his entrance 
examination in May 1944 the Veteran's ears were both found to 
be clinically normal and his hearing was found to be within 
normal limits upon the administration of a "whisper test."  
There is no evidence that the Veteran complained of hearing 
loss or ear problems during his period of active service.  At 
his May 1946 separation examination, the Veteran was not 
found to have any defects or diseases in either ear and his 
hearing was within normal limits upon administration of a 
"whisper test."  There is no indication that the Veteran 
complained of any sort of hearing loss at the time of his 
separation from active service.  When the Veteran was 
recalled to active duty in November 1950 he was found to have 
normal ears and ear drums upon physical examination.  
Additionally, the Veteran's hearing was within normal limits 
upon administration of a "whisper test."  Again, when the 
Veteran was medically separated less than a month later his 
ears were found to be clinically normal and his hearing was 
within normal limits upon administration of a "whisper 
test."

A review of the Veteran's VA Medical Center treatment records 
shows that the Veteran was not treated for hearing loss prior 
to 1998 at the VA Medical Center.  The Board notes that there 
is no other medical evidence of record documenting, nor has 
the Veteran alleged, that he was diagnosed with hearing loss 
within 1 year of separation from active service.  

In September 2006 the Veteran was afforded a VA audiology 
evaluation.  At that time the Veteran reported a history of 
hazardous noise exposure while in active service consisting 
of exposure to gun fire during boot camp firing range 
training and aircraft noise from 1944 to 1945.  The Veteran 
reported that he did not use hearing protection while in 
active service.  The Veteran reported a history of hazardous 
noise exposure in his civilian life consisting of exposure to 
construction and lawn equipment noise without the use of 
hearing protection; and exposure to welding noise, 
construction noise, and factory noise with the use of hearing 
protection.  After audiological testing the Veteran was 
diagnosed with severe to profound sensorineural hearing loss 
in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear.  

The examiner was asked to provide an opinion as to the 
etiology of the Veteran's hearing loss.  The examiner stated 
that it was less likely as not that the Veteran's bilateral 
hearing loss disability was related to noise exposure during 
active service.  The examiner based her opinion on the fact 
that all of the Veteran's hearing tests in service were 
within normal limits.  The examiner reported that a whisper 
test, when administered properly, has strong sensitivity and 
specificity for hearing loss through 2000 Hz.  The examiner 
also reported that once exposure to noise has ceased, there 
is no significant further progression of hearing loss as a 
result of the noise exposure.  Additionally, the examiner 
reported that a history of noise exposure does not make ones 
hearing more susceptible to future hearing loss as a result 
of new noise exposure.  The examiner also noted that the 
Veteran had significant post-service noise exposure.

Again, the Veteran is competent to report when he first 
experienced symptoms of hearing loss; however, as a lay 
person he is not competent to provide and opinion regarding 
medical causation.  

As the VA examiner has declined to link the Veteran's current 
hearing loss to noise exposure in service, the Board finds 
that the preponderance of the evidence is against the claim.  
Accordingly, entitlement to service connection for bilateral 
hearing loss disability is not warranted.


ORDER

Entitlement to service connection for stomach ulcers is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for tinnitus is decided.

At his February 2010 Board hearing the Veteran reported that 
he had experienced tinnitus since his noise exposure in 
service.  VA Medical Center treatment records show that the 
Veteran is treated for tinnitus, in that he has been taught 
and advised to use several types of tinnitus masking 
techniques.

The examiner from the Veteran's September 2006 VA examination 
noted in the examination report that the Veteran denied 
experiencing tinnitus at the time of his examination.  This 
conclusion is inconsistent with the medical evidence of 
record.  

Additionally, there is no medical opinion regarding the 
etiology of the Veteran's tinnitus in his VA Medical Center 
treatment records.  

In light of the Veteran's claims that he first started to 
experience tinnitus after noise exposure sustained in active 
service and the post-service VA Medical Center treatment 
records showing that the Veteran is treated for tinnitus; the 
Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently present tinnitus.  See McLendon, 20 Vet. App. 79 
(2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by an audiologist or a 
physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
tinnitus.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present 
tinnitus as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
noise exposure sustained during the 
Veteran's active service.  For the 
purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian.

The supporting rationale for all 
opinions expressed must be provided.

2.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
tinnitus in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


